EXAMINER’S COMMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

PRELIMINARY AMENDMENT
The preliminary amendment filed March 24, 2022 is acknowledged.  This amendment is found to be in compliance with 37 CFR 1.115 as having been received after the filing date of the application, but prior to examination.  It is therefore NOT considered part of the original disclosure.

CONCLUSION
The claim is in condition for allowance. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LYNNE SMITH whose telephone number is 571-272-6076. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric L Goodman, can be reached at telephone number 571-272-4734. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, please visit: https://patentcenter.uspto.gov. Visit https://uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service representative, call 800-786-9199 (in USA or Canada), or 571-272-1000.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/SLS/
Examiner, Art Unit 2919

/CHRISTY NEMETH/Primary Examiner, Art Unit 2922